



COURT OF APPEAL FOR ONTARIO

CITATION: Ryu Electric Inc. v. Hong, 2018 ONCA 920

DATE: Draft 20181116

DOCKET: C64378

Watt, Miller and Nordheimer JJ.A.

BETWEEN

Ryu Electric Inc.

Plaintiff (Respondent)

and

Sam
    Bung Hong a.k.a Danny Hong, c.o.b. as Intaglio Design


Defendant (Appellant)

Tony N.
    Nguyen, for the appellant

James H.
    Herbert, for the respondent

Heard: November 13, 2018

On appeal from the judgment of Justice Joseph Di Luca of
    the Superior Court of Justice, dated August 29, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to overturn the trial judges well-documented
    findings of fact and credibility. It is well-established that it is not the
    role of this court to retry cases. The appellant has failed to demonstrate any
    error of law or palpable and overriding error of fact in the trial judges
    assessment of the evidence and application of governing principles. The appeal
    is dismissed. Costs of $4,500 inclusive of disbursements and applicable taxes
    payable by the respondent to the appellant.


